Citation Nr: 0722102	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-34 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), and was remanded in June 2005.  


FINDING OF FACT

The preponderance of the evidence indicates that veteran's 
claimed neck and back disabilities are not etiologically 
related to active service, and arthritic or degenerative 
changes in the cervical and lumbar spines are not shown to 
have been manifested in service or within one year after 
discharge from active service.  


CONCLUSION OF LAW

The veteran's neck and back disabilities were not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection is granted for a disability resulting from 
disease or injury incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection, in general, 
requires evidence of present manifestation of a disability, 
and as well, medical evidence or clinical opinion of a link 
between active duty and the disability for which service 
connection is sought.  38 C.F.R. § 3.303; Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge).  
Service connection may be granted for certain chronic 
diseases, to include arthritis, on a presumptive basis with 
evidence of manifestation thereof to a minimum compensable 
degree of 10 percent within one year after discharge from 
active service.  38 C.F.R. §§ 3.307, 3.309(a) (2006).     

The veteran contends that his current neck and low back 
disabilities stem from physical trauma suffered in an 
automobile accident in service in 1960.  His service medical 
records show that the veteran was the driver in the accident 
that occurred on October 2, 1960.  The claims file includes 
investigation reports concerning the accident.  In statements 
made in conjunction with the investigation, fellow occupants 
stated that the vehicle hit loose gravel on a curve and 
rolled over three times, once on the road surface and twice 
in an adjacent field.  The veteran was ejected from the 
vehicle and was found lying face down and unconscious on the 
right bumper of the vehicle.

Service medical records show that the veteran suffered a head 
injury with ear bleeding and nose bleeding.  He was admitted 
to the U.S. Army Hospital in Wurzburg, Germany and given 
emergency treatment.  The following day, he was evacuated to 
the U.S. Army Hospital at Landstuhl, Germany, following 
diagnosis of basilar skull fracture, compound.  On physical 
examination on arrival at Landstuhl, the veteran was amnesic 
and was noted to be approximately 50-percent oriented to his 
environment.  His neck was painful on flexion.  His right ear 
was filled with moist blood.  The veteran was transferred to 
Letterman General Hospital in late November 1960, at which 
time the diagnoses were compound fracture of the right 
basilar skull, encephalopathy, simple fracture of the right 
parietal bone, and paralysis of the seventh right facial 
peripheral nerve.  At final hospital discharge in January 
1961, the basilar skull fracture and encephalopathy were 
reportedly healed, and diagnoses of parietal bone fracture 
and seventh facial nerve paralysis were continued with the 
addition of conductive deafness of the right ear secondary to 
trauma.

Post-service clinical records, which include most recent 
clinical findings obtained during the July 2006 VA 
compensation and pension (C&P) medical examination, indicate 
that the veteran has lumbar scoliosis, degenerative disc 
disease of the lumbar spine, and severe degenerative disc 
disease of the cervical spine with history of previous 
anterior cervical fusion from C4 to C7.  Contemporaneous 
radiology reports reflect degenerative joint disease in the 
lumbar spine, status post lumbar laminectomy.  Private and VA 
clinical records reflect a history of back pain, particularly 
in the lumbar area dating from approximately the late 1960s 
to 1970, and multiple spinal surgeries since the mid-1970s.  
The veteran's back problems apparently are significant; the 
record indicates that, several years ago, the Social Security 
Administration (SSA) determined that the veteran is 
unemployable based on discogenic and degenerative diseases of 
the back.  

There is no dispute that the veteran was involved in a 
significant automobile accident during active duty.  It also 
is evident that he presently has chronic neck and low back 
disabilities.  Therefore, a decision in this appeal 
essentially turns on whether the evidentiary record supports 
an etiological link between injury suffered in 1960 and 
presently manifested disabilities, in light of clinical 
evidence of 
post-service back injury that might have bearing on the issue 
of etiology.    

The record includes multiple clinical opinions, favorable and 
unfavorable, on the issue of etiology.  As set forth below, 
the Board summarizes those opinions or quotes pertinent 
portions of those opinions and evaluates the probative merit 
of each in turn.  Ultimately, it finds that the unfavorable 
opinions, collectively, and within the context of the whole 
record, are more probative for the reasons that follow.  It 
therefore concludes that the preponderance of the evidence is 
against service connection for both claimed disabilities, and 
thus, there is no reasonable doubt for resolution.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).    

First, in a June 2003 VA outpatient treatment note, Dr. 
Keenan said: "Of note, is that all prior surgeries have been 
related to the injuries [the veteran] obtained while in the 
service."  The Board finds this statement, to the extent 
that it may be construed as an etiology opinion, carries 
marginal probative value.  The context within which that 
statement was made (that is, other VA clinical records dated 
around the date of Dr. Keenan's quoted note) strongly 
indicates that the statement was made based mostly, if not 
entirely, on the veteran's solicitation of a favorable 
clinical opinion to support this appeal.  Generally speaking, 
indication that a nexus opinion was obtained upon a 
claimant's request, in and of itself, would not render the 
opinion unreliable.  It is the veteran's right to take 
appropriate action in securing evidence to support his claim.  
However, in this case, other VA clinical records, also dated 
in June 2003, and which also bear Dr. Keenan's name or that 
of a VA nurse, indicate that the veteran, who Dr. Keenan said 
had visited him four times, complained of lumbar and cervical 
pain, and expressed concern about the denial of his service 
connection claims, repeatedly contacted the doctor for a 
favorable opinion.  The veteran also communicated with a VA 
nurse as well, asking for a favorable opinion worded in a way 
he believed would be sufficient to result in a grant of his 
claim.  The nurse apparently served as an intermediary during 
this time period because the veteran contacted VA a number of 
times to have the doctor be more specific and explicit in the 
language used in the etiology opinion he desired.  Dr. Keenan 
does not state that he had reviewed the veteran's medical 
history, nor does he diagnose the veteran with respect to 
complaints of back and neck pain.  It is evident that the 
veteran provided Dr. Keenan only the history of in-service 
accident and expressed his belief that his present back and 
neck pain stems from that accident, and Dr. Keenan provided 
the note to accommodate him.  Dr. Keenan's note - that "all 
prior surgeries" are related to the 1960 accident - might 
have been worded in such a manner because of the potentially 
negative implications of intervening back injuries on the 
issue of etiology in this case (note that the record 
indicates on-the-job back injury after service, most recently 
in 1998, and multiple back surgeries after about a decade and 
a half after discharge).  Moreover, as will be discussed in 
more detail below, the evidence of record would strongly 
indicate the contrary - the veteran's back surgeries do not 
appear to have been prompted by exacerbation or chronic 
residuals of injuries suffered in the 1960 automobile 
accident - and, aside from the foregoing reasons, other 
considerations, as discussed below, render Dr. Keenan's 
statement marginally credible on the issue of etiology.      

Second, in November 2003, Dr. Brodie (private orthopedic 
surgeon) provided a favorable clinical opinion.  That 
opinion, as with Dr. Keenan's note, apparently was prepared 
at the veteran's request to support his claim.  Dr. Brodie's 
report discusses the veteran's history of in-service injury 
in the 1960 accident and the veteran's report that he had had 
neck and back pain since then.  Dr. Brodie stated that the 
veteran, with medical certainty, injured his neck and back, 
noting that the neck extends to the base of the skull, which 
is supported by the neck, and that the neck and back injuries 
accelerated wear and tear and degeneration that ultimately 
required back and neck surgery.  The doctor surmised that, 
because the veteran was unconscious after the accident, he 
would not have been able to report complaints about his neck.  
He further notes that, upon regaining consciousness, "the 
inevitable serious headaches associated with a skull fracture 
may well have masked [the veteran's] complaints of pain in 
his neck, but for certain with a base of skull fracture, he 
would have had limited movement of his neck at that time 
certainly causing damage to the integral parts of the neck, 
the intervertebral discs, and the associated facet joints at 
each level of the cervical spine."    

Dr. Brodie also stated, "[w]ithout further specific or 
significant injuries," the veteran, "eventually, because of 
the continuing discomfort, limited function, and pain, 
underwent three surgeries to the lumbar spine ending up with 
a spinal fusion at multiple levels and neck surgery with 
spinal fusion."  The doctor continued: "In such a serious 
accident . . . it is medically certain that the [veteran] 
sustained injuries to the adjacent neck . . . With the 
passage of time and not necessarily with any further injury, 
this initial injury to the neck would accelerate, aggravate, 
and cause premature traumatic and degenerative changes of the 
cervical spine which would lead to intervertebral disc 
weakness with disc protrusions and herniations as well as 
arthritis of the facet joints.  It is not surprising that 
[the veteran] underwent surgery for failed conservative 
treatments to control his neck pain.  It is within reasonable 
medical probability that the [veteran] sustained serious 
injuries to his back, not necessarily being able to 
communicate this to any great degree because of his period of 
unconsciousness, with accelerated changes of degeneration 
through wear and tear ultimately leading to spinal surgery on 
three occasions.  The [veteran's] neck and back have 
continued to be symptomatic, although improved with his 
surgical procedures.  In summary, with such a severe accident 
causing a fracture of the base of the skull, which only 
occurs with major blunt trauma, [the veteran], with medical 
certainty, would have injured his neck and back at the same 
time, initiating accelerating changes of wear and tear and 
degeneration that ultimately required surgery to his neck and 
lower back as a direct result of his rollover automobile 
accident in 1960 while in the military."  

First of all, the service medical records, which are 
contemporaneous to the date of the accident, do not indicate 
injury to the lower back, although, in light of Dr. Brodie's 
statements, the severity of the 1960 accident, and skull 
fracture in 1960, it certainly seems plausible that the back, 
and in particular, the cervical segments of the spine, might 
have been affected even if long-term medical implications of 
the accident might not have been apparent or documented at 
that time.  Even if the Board were to concede that point for 
the purposes of argument in light of Dr. Brodie's report and 
Dr. Keenan's note, which essentially states that post-service 
back surgeries were necessitated by the 1960 accident, the 
sole complaints from the veteran concerning his spine, upon 
regaining consciousness, as evidenced in the service medical 
records, were that concerning neck pain on flexion.  See 
records dated October 3 and 4, 1960, within two days after 
the accident.  Those records are dated some year and one-half 
before the veteran's discharge from active duty, yet no 
service medical record subsequent to October 4, 1960 
documents additional complaints about the neck (which, in 
light of Dr. Brodie's discussion, reasonably would be 
expected, as the neck area is closer to the site of the skull 
fracture than the lumbar spinal segments), much less 
complaints about lower back pain.  In 
fact, some four to five days after the accident, the veteran 
reported right facial weakness, inability to taste on the 
right side of his tongue, right ear hearing difficulty, and 
vertigo while lying on his right side; he did not report 
other symptomatology, like inability to move his neck, or 
pain in his lower spine.  See November 27, 1960 narrative 
summary.  

Further, and more importantly, Dr. Brodie's vague statements 
dismissive of the implications of intervening events (see 
quoted portions of his report above - "[w]ithout further 
specific or significant injuries  . . ."; "With the passage 
of time and not necessarily with any further injury . . ."; 
and "It is not surprising that [the veteran] underwent 
surgery for failed conservative treatments to control his 
neck pain.") are highly problematic in terms of the 
probative merit of his ultimate conclusion that multiple back 
surgeries and present neck and back condition are all 
attributable to the 1960 accident.  Private clinical records, 
including those apparently associated with treatment given by 
care providers associated with the veteran's employer's 
workers compensation insurance carrier, indicate that the 
veteran had had back injury on the job, long after discharge, 
and in particular, that they affected the lower spine.  (In 
1998, he injured his back lifting boxes containing ceramic 
tiles and weighing between 40-70 pounds; the veteran 
apparently applied for SSA disability benefits thereafter.)  
Dr. Brodie does not squarely address that history, but 
rather, states that the initial accident (1960), over time, 
accelerated or aggravated the degenerative process to result 
in the present manifestations.  The probative merit of that 
conclusion seems to be undermined by negative history as to 
low back problems for some dozen years after the 1960 
accident.  The earliest clinical evidence of problems in the 
low back - whereas the site of actual physical trauma in 1960 
was further up the spine, above the neck area - is dated in 
the 
mid-1970s, and they indicate reported history of low back 
pain beginning about six years before then, which would 
represent a gap in time of nearly a decade without clinical 
evidence of low back problems.  That consideration, as with 
the vague dismissal of intervening injury and its 
implications, is not sufficiently addressed by Dr. Brodie.  

Furthermore, based on the Board's reading of Dr. Brodie's 
rationale for his nexus opinion (that is, injury to the head 
area affected the neck as well, and, over time, degenerative 
changes affected the lumbar spine), it would not be 
unreasonable for the Board to find that the lack of clinical 
evidence concerning gradual, degenerative changes and 
associated pain affecting the mid-back area, tends to 
undermine the rationale given for the opinion.  
Alternatively, assuming that Dr. Brodie intended to convey 
that the veteran likely had discrete injuries to both his 
neck area and lower back area such that his theory of gradual 
degenerative process is not necessarily undermined due to the 
lack of clinical evidence specific to the mid-back, the 
records contemporaneous to the accident, and even for a 
decade thereafter, does not seem to support it.  As 
explained, the service medical records do not actually 
document injury to the lumbar segments of the spine, and 
significant time had passed after the accident before the 
veteran began complaining about low back pain.  The clinical 
records associated with the back surgery do not indicate that 
such intervention was necessary as a result of an old back 
injury stemming from active duty.   

As for the neck disability claim, the Board has considered 
carefully Dr. Brodie's discussion about the proximity of the 
neck area in relation to the skull - the site of what appears 
to have been the most significant injury incurred in 1960.  
That consideration, when viewed in light of two notations of 
neck pain reported in October 1960 over a two-day period, as 
a general matter, does tend favor the current claim.  
However, the gap in time between the 1960 accident and 
pertinent 
post-service clinical findings concerning the cervical spine 
is even greater than that between 1960 and records concerning 
the lumbar spine.  Although the veteran has stated, during 
the course of this appeal, that he has had persistent back 
and neck pain since 1960, his own reported history of back 
pain as memorialized in 
post-service clinical records tends to be inconsistent with 
the present assertions.  Based on what is documented in the 
clinical recorded, the veteran did not again complain of neck 
pain specifically until several decades after 1960.  Based on 
Dr. Brodie's discussion, it is not  unreasonable for the 
Board to expect clinical evidence documenting complaints of 
neck/cervical spine pain more substantial, and even earlier, 
than those concerning lower back pain.  Although the record 
includes 
post-service private clinical records dated as early as in 
the mid-1970s, they do not document then-current reports of 
neck pain, or prior neck pain.  In addition, during the 
veteran's hearing in February 2005, he related that Dr. 
Brodie was not his treating physician, but that they had met 
at a county club where he was working, had become friends, 
and he provided his opinion on the basis of the veteran's 
reported history without reference to any treatment records.  
All these considerations further erode the probative value of 
Dr. Brodie's opinion.     

Further on the above discussion concerning the implications 
of gap in time between the 1960 accident and post-service 
clinical evidence concerning back or neck pain, the Board has 
considered, in addition to the veteran's recent statements to 
the effect that he has had persistent back and neck pain 
since 1960, various layperson statements authored by the 
veteran's immediate family members and his former spouse.  In 
sum, those individuals stated that the veteran sought medical 
care for back and neck pain in the years immediately 
following service.  The veteran's former wife stated that she 
was married to the veteran between 1962 and 1975, and that, 
during that time, the veteran had severe back pain and 
visited orthopedic surgeons, neurologists, chiropractors, and 
acupuncturists.  The veteran's mother stated that she took 
her son to a doctor and chiropractor due to back pain.  Those 
individuals are competent to report their present 
recollection of what might have occurred in terms of post-
service treatment decades ago.  However, private clinical 
records that are available and dated in the 1970s do discuss 
in some detail the veteran's own contemporaneous statements 
as to history of back pain.  As a general matter, it is 
likely that the veteran's own, contemporaneous reports of 
when he experienced back pain and the nature and extent of 
such pain are more likely to be reliable or accurate as 
opposed to reports of other individuals who intend to assist 
the veteran in this appeal and who, decades after the 
purported fact, state that the veteran had neck and low back 
pain before 1975.  Private clinical records consistently 
document history of low back pain beginning in or around the 
late 1960s to 1970, and ongoing pain after his initial low 
back surgery in mid-1975.  Even as early as in 1975, the 
veteran himself reported only low back pain.  Perhaps more 
telling is that the 1970s records do not document his own 
reports as to history of persistent neck pain even though 
those records are closer in terms of time after 1960.  Also, 
the veteran underwent a VA compensation and pension (C&P) 
examination in 1962, and had VA medical care in 1966.  The 
records of such examination and treatment indicate nothing 
about residual neck pain, or low back pain, or functional 
impairment due to residual manifestations of the 1960 
accident even though the accident itself is discussed in some 
detail.  Under the circumstances, and based on the foregoing, 
the Board finds that the veteran's assertions and the 
layperson statements from the veteran's family and former 
spouse do not sufficiently buttress a conclusion as to 
continuity of relevant symptoms as to either the 
neck/cervical spine or the lumbar spine.  The Board finds 
these statements to not be persuasive when viewed in the 
context of the contemporaneous medical evidence showing no 
such continuity.       

Third, the record includes a positive nexus opinion given by 
a VA doctor in July 2006, in connection with a C&P 
examination performed consistent with the Board's remand 
directives.  The report of the examination, authored by a VA 
clinician who had reviewed the veteran's medical history as 
documented in the claims file, said: "The [veteran's] 
cervical spine condition is at least as likely as not related 
to his car accident in the service.  [His] neck pain began 
after his car accident, and his record shows evidence of 
degenerative disc disease in the cervical spine.  [His] 
lumbar condition is at least as likely as not related to his 
service-connected car accident as his back pain began after 
this car accident.  [His] records show evidence of 
degenerative disc disease of the lumbar spine."  This 
statement, viewed in context of the whole record, carries 
little probative value notwithstanding the ultimately 
favorable nexus opinion.  As with Dr. Brodie, the C&P 
examiner discusses nothing about the implications of 
intervening injury and other considerations that tend to 
disfavor a favorable nexus opinion.  It is similar to Dr. 
Keenan's note in the sense that it seems to have relied 
mostly, if not entirely, on history that supports the 
veteran's position to the exclusion of negative evidence and 
other considerations unfavorable to the claim.  Under the 
circumstances, the Board is not inclined to assign more than 
marginal probative value to this opinion based on the 
examiner's statement that he had reviewed the veteran's 
medical history.    

The record also contains multiple clinical opinions, from VA 
and private sources, that, in the context of negative 
evidence discussed elsewhere in this decision, are 
unfavorable to the claim.  First, in a December 1998 report, 
Dr. Alleyne (private), who apparently treated the veteran for 
back problems following a July 1998 job injury, said, in 
pertinent part: "It does appear that the [veteran's] injury 
sustained on 7/24/98 is causally related to his present 
symptoms."  Although Dr. Alleyne does not discuss history of 
the 1960 injury (he likely was not aware of it; he apparently 
treated the veteran as a care provider affiliated with, or 
referred by, the veteran's employer's workers' compensation 
insurance carrier), his opinion, as stated, does not favor 
the claim and is not inconsistent with other evidence of 
record.    

In May 2002, Dr. Sophon, an orthopedic surgeon, examined the 
veteran on a 
fee-basis in connection with his VA claim.  Dr. Sophon 
discussed in detail the veteran's medical history concerning 
his back problems, including current reported history of 
persistent back pain since 1960 apparently given by the 
veteran to establish continuity of relevant symptoms in light 
of unavailability of certain 
pre-1975 post-service medical records or inability to recall 
the names of treatment care providers.  (See also preceding 
discussion concerning layperson statements.)  Based on such 
discussion, it is evident that Dr. Sophon had thoroughly 
reviewed the records in the veteran's claims file.  The 
doctor concluded, in pertinent part: "[W]ith no history of 
the injury to the neck and back in the service connected 
injury in 1960, it is my opinion that the cause of the 
claimed condition of the neck and low back is not related to 
the 1960 motor vehicle accident."  This opinion, as with Dr. 
Alleyne's, is not inconsistent with the record and does not 
favor service connection.       

In October 2003, Dr. Gross, a VA physician, provided an 
etiology opinion at the veteran's request.  The veteran 
reportedly supplied to the doctor certain "new evidence," 
which the doctor stated as "evidence and references" in his 
report.  Those are copies of 1960 telegrams from the military 
to the veteran's family concerning the veteran's medical 
condition during hospitalization after the 1960 accident; 
September 2002 rating decision, which denied service 
connection for neck and back conditions; May 2002 examination 
report of Dr. Sophon; VA clinical records dated between May 
and August 2003; and VA Form 21-4138, signed in May 2003 and 
received in June 2003.  Dr. Gross said, in essence, that the 
"new evidence" the veteran provided in an attempt to 
procure from him a favorable etiology opinion establishes 
that the veteran was in an automobile accident in 1960.  As 
stated, that fact is not in dispute.  Dr. Gross added that 
the veteran has not provided medical evidence establishing 
continuity of care for the claimed disabilities, noting that 
the "available medical evidence indicat[es] causation of 
neck and back injury related to a work injury dated July 24, 
1998.  Dr. Gross concluded that it is less likely than not 
that the veteran's back and cervical condition is related to 
the 1960 injury.  He explained that the hospital treatment 
records from the facilities where the veteran received 
immediate treatment after the accident do not reflect finding 
consistent with neck or back trauma.  The doctor further said 
that the veteran has not presented medical evidence showing 
relative and immediate continuity of medical care for the 
claimed conditions following discharge from active duty, and 
that there is medical evidence of intervening work-related 
injuries.  The doctor's conclusion and rationale are not 
inconsistent with the record and does not favor service 
connection.   

Finally, as explained elsewhere, the clinical records do not 
demonstrate manifestation of arthritic changes in the spine 
during the presumptive period, and thus, service connection 
is not permissible on a presumptive basis consistent with 
38 C.F.R. § 3.309(a).      

In conclusion, the Board finds that preponderance of the 
evidence is against service connection.  The benefit-of-
reasonable doubt rule is inapplicable.
    
II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In November 2000, before issuing the rating decision from 
which this appeal arises, VA sent the veteran a letter 
explaining the basic evidentiary requirements of a service 
connection claim.  The veteran was told that service 
connection requires evidence of a chronic ("persistent") 
disease or residuals of injury demonstrated to be incurred in 
or aggravated during active service.  He was told that, 
alternatively, service connection may be established for 
certain disabilities on a presumptive basis.  At that time, 
the veteran's service medical records were in the claims 
file.  Thus, the letter explained to the veteran that 
evidence particularly material to his claim would be post-
service medical records of treatment for claimed back and 
neck conditions.  The veteran was advised that VA would 
assist him in securing the missing medical records if he 
identifies the care providers.      

The November 2000 letter arguably was incomplete; it was sent 
merely weeks after enactment of the law requiring the notice 
described above.  However, to the extent there might have 
been substantive notice defects in the November 2000 letter, 
they were appropriately cured during the appeal period such 
that the Board finds no basis to conclude that material 
prejudice occurred, including that associated with timing of 
the notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the AOJ, the Board must consider whether prejudice occurred); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).  

In October 2003, VA sent the veteran a letter reinforcing 
November 2000 notice on what the evidence must show to result 
in service connection.  That notice augmented November 2000 
notice on the veteran's and VA's respective claim development 
responsibilities as it told the veteran that, if he 
identifies the sources of evidence, lay or medical, 
concerning his claimed neck and back disabilities, then VA 
would assist him in securing the missing evidence from those 
sources.  The veteran was further advised that, 
notwithstanding VA's duty to assist, he bears the burden to 
substantiate his claim with requisite evidence not in federal 
custody.  The letter described the types of evidence that 
might be material to the claim, including VA and non-VA 
medical records, statements from service medical personnel, 
and lay statements from individuals who are not medical 
professionals but who have personal knowledge of the 
veteran's claimed conditions.  A July 2005 letter provided 
the veteran yet another opportunity to identify sources of 
pertinent evidence.  The July 2005 letter also advised him 
that he may submit any evidence in his possession if he 
believes it might support his claim ("fourth element" 
notice); further on this point, the Statement of the Case 
(SOC) and Supplemental SOCs (SSOCs) sent in March 2004 and 
January 2007 included 38 C.F.R. § 3.159, from which that 
element is derived.  Letters sent in March and December 2006 
and the January 2007 SSOC included notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).    
  
During the appeal period, the veteran was notified, more than 
once, of the basic criteria governing a service connection 
claim and that, if he identifies the source of evidence 
concerning his back and neck problems, then VA would assist 
him in securing the missing items from those sources.  Where 
the veteran identified those sources, VA responded 
appropriately and consistent with the duty to assist.  Social 
Security Administration (SSA) records and private clinical 
records were obtained.  The service medical records are in 
the claims file.  The veteran exercised his right to testify 
at a personal hearing before the undersigned.  He himself 
solicited and submitted layperson statements from individuals 
reportedly with personal knowledge of the circumstances 
surrounding the claimed disabilities.  

Here, there is no dispute that the veteran presently has neck 
and back disabilities; his involvement in an automobile 
accident in service also is demonstrated.  In essence, this 
appeal turns on whether the neck and back problems diagnosed 
long after in-service automobile accident are etiologically 
related to injuries sustained in that accident, as opposed to 
intervening (post-service) injury or other causes.  The 
veteran amply demonstrated his appreciation of what evidence 
is material to his claim.  He himself solicited private and 
VA clinical nexus opinions to support his claim.  The Board's 
remand directives have been complied with, and the veteran 
has been provided opportunity to undergo multiple C&P 
examinations designed to obtain clinical findings needed to 
adjudicate his claim.  As discussed in Section I of this 
decision, the Board has considered multiple nexus opinions, 
favorable and unfavorable, weighed the probative value 
thereof in view of the entire evidentiary record, and 
explained why it concludes that the preponderance of the 
evidence is against service connection.  As of January 2007, 
when the last SSOC was issued, all requisite notice had been 
provided; the veteran, who was represented throughout this 
appeal period, had an opportunity to comment on the RO's 
decision in January 2007.  Thereafter, his representative 
submitted additional argument.  However, neither the veteran, 
nor his representative, specifically argued a substantive 
notice defect.  Nor did either indicate that additional 
material evidence exists, but is missing from the record, 
such that the veteran requires additional time to submit it 
or VA assistance to secure it.  As for notice consistent with 
Dingess, the timing of that notice cannot be prejudicial; 
here, the appellant's "veteran" status is not at issue.  
The veteran has been provided notice of what the evidence 
must show to establish service connection and of his and VA's 
respective claim development responsibilities.  Issues like 
effective dates for the grant of service connection and for 
disability rating assigned to a service-connected disability 
and what considerations govern the assignment of percentage 
ratings for such disabilities become material once the 
underlying elements of service connection have been 
substantiated.  That is not the case here.   

Based on the foregoing, the Board does not find that material 
prejudice resulted due to any substantive notice defect, 
including that associated with timing of the notice.  It 
concludes that a decision on the merits would not be 
premature or contrary to the veteran's due process rights.    
    
VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes the veteran's service medical 
records, private and VA clinical records, C&P examination 
findings appropriate to this claim, SSA records, hearing 
testimony, layperson statements, and the veteran's written 
statements.  Despite appropriate notice as discussed above, 
the veteran has not identified sources of pertinent, missing 
evidence which he desires VA to review before adjudicating 
his claim.  Based on the foregoing, the Board finds no due 
process defect associated with the duty to assist that 
precludes a decision on the merits of the claim.  


ORDER

Service connection for neck and back disabilities is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


